Citation Nr: 1454602	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left upper extremity ataxia, status post left thalamic stroke with residual encephalomalacia.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity paralysis, status post left thalamic stroke with residual encephalomalacia.

3.  Entitlement to an initial rating in excess of 10 percent for left facial nerve impairment, status post left thalamic stroke with residual encephalomalacia.

4.  Entitlement to an effective date earlier than August 14, 2009, for the grant of service connection for left upper extremity ataxia, status post left thalamic stroke with residual encephalomalacia.

5.  Entitlement to an effective date earlier than August 14, 2009, for the grant of service connection for left lower extremity paralysis, status post left thalamic stroke with residual encephalomalacia.

6.  Entitlement to an effective date earlier than August 14, 2009, for the grant of service connection for left facial nerve impairment, status post left thalamic stroke with residual encephalomalacia.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision which granted service connection for residuals of left thalamic stroke and assigned an effective date of August 14, 2009.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in July 2013.  A transcript of the hearing has been associated with the claims file.

In his March 2010 notice of disagreement, the Veteran raised the issue of clear and unmistakable error (CUE) in an April 2005 rating decision which denied service connection for residuals of stroke.  He also raised the issue of entitlement to a higher evaluation for HIV/AIDS.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher evaluations for left upper extremity ataxia, left lower extremity paralysis, and left facial nerve impairment, which have been found to be residuals of a left thalamic stroke.  The evaluations assigned to these disabilities were based on a December 2009 VA examination.  At that time, the examiner indicated slight ataxia with finger-nose-finger and decreased temperature and monofilament in the left upper extremity, unsteadiness with Romberg testing and slightly wide based gait, and decreased sensation in the left face to temperature and monofilament.  With the exception of the cranial nerves, she did not specify the nerves involved or the level of impairment caused by neurological damage.  Absent this information, the Board concludes that the examination is not entirely adequate for the purpose of determining the severity of the Veteran's stroke residuals.  Thus, a current examination is warranted.

At noted in the Introduction, the issue of whether there was CUE in the April 8, 2005 rating decision is referred to the AOJ for initial consideration.  The Veteran also seeks an effective date earlier than August 14, 2009 for the grant of service connection for left upper extremity ataxia, left lower extremity paralysis, and left facial nerve impairment, and this issue is currently on appeal to the Board.  Because the outcome of adjudication of the referred issue might impact the outcome of the claims of entitlement to an effective date earlier than August 14, 2009 for the grant of service connection for left upper extremity ataxia, left lower extremity paralysis, and left facial nerve impairment, the Board has concluded that it would be inappropriate at this juncture to enter a final determination on this issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  Thus, the issue of entitlement to an effective date earlier than August 14, 2009 for the grant of service connection for left upper extremity ataxia, left lower extremity paralysis, and left facial nerve impairment should not be readjudicated until the referred CUE issue has been addressed by the AOJ.  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination by a clinician with the requisite expertise to determine the severity of his stroke residuals of the left upper and lower extremities and face.  The claims file should be provided to the examiner for review.  The examiner should also elicit a complete history from the Veteran.  

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Specifically, the examiner should identify the nerves that were affected by the Veteran's left thalamic stroke, and indicate the severity of disability associated with the involved nerves.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in an examination report.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, after undertaking any additional development that is deemed warranted, adjudicate the referred issue of whether there is CUE in the April 8, 2005 rating decision which denied service connection for stroke, and then readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




